      Case 2:19-cv-00603-MV-SMV Document 84-2 Filed 08/12/20 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

ANTONIO REALI,

               Plaintiff,

v.                                                          No. 2:19-CV-00603 MV/SMV

BOARD OF COUNTY COMMISSIONERS
FOR THE COUNTY OF DOÑA ANA, CORIZON
HEALTH, INC., CHRISTOPHER BARELA,
VERONICA SALAZAR, DAVID MILLER,
ROSLYN STROHM, KEVIN SILVA, and
CHAD HILL

               Defendants.

                            DECLARATION OF MADELEINE LAMARRE

       1.      I, Madeleine LaMarre, MN, FNP-BC, am over the age of eighteen and am

competent to testify as to the matters set forth herein.

       2.      My testimony is based on my personal knowledge and regards matters to which I

am competent to testify to.

       3.      I am a certified family nurse practitioner with a masters in nursing and 38 years of

experience in correctional medicine.

       4.      The following is based on my review of Mr. Reali’s medical records and my

professional experience in the field.

       5.      Mr. Antonio Reali is a 56-year-old man who was arrested and booked into the

Madera County Jail on May 20, 2017. On 5/28/17, Madera County health care staff completed a

medical transfer summary, noting that Mr. Reali complained of chest pain and depression.




                                            EXHIBIT
                                                                                                 1
                                                 2
      Case 2:19-cv-00603-MV-SMV Document 84-2 Filed 08/12/20 Page 2 of 9




       6.      On May 31, 2017, Mr. Antonio Reali transferred from Madera County Jail to the

Dona Ana County Detention Center (DACDC). The transfer summary from Madera County was

provided to Corizon medical staff at DACDC when he arrived.

       7.      On May 31, 2017 at 0049 a Medical Intake Interview form was completed. The

patient reported a history of seizures, neck injury, depression and PTSD. The form was reviewed

by Steven Gomez, LPN.

       8.      Steven Gomez, LPN then performed a medical screening noting the patient had

been incarcerated at DACDC in 2016. The patient reported a history of a heart attack and seizure

disorder in the prior 1-6 months. The nurse did not explore this history. His vital signs were normal

except a low-grade fever of 99.5°F.

       9.      On June 6, 2017, Roslyn Strohm, FNP saw the patient for chronic disease

management. The NP noted the patient had seizure disorder and CAD (coronary artery disease).

The nurse practitioner documented that the patient “has chest pains, drops to the ground, then goes

away. Self-diagnosed; ‘passes out from pain’” The nurse practitioner documented the patient’s

seizure disorder and CAD to be stable and planned to see the patient in 90 days.

       10.     Strohm diagnosed the patient with coronary artery disease but failed to take a

history of the patient’s CAD history or chest pain including first onset, location, quality, intensity,

radiation, associated symptoms. She also did not address and explore the patient’s recent history

of chest pain noted on the Madera medical transfer summary or his reported history of myocardial

infarction (heart attack) noted on the Medical Screening form. This falls below the standard of care

for a nurse practitioner.

       11.     The following day, Roslyn Strohm, FNP ordered a baseline EKG, chest x-ray, and

labs to include lipids, chemical profile, hemogram, TSH and U/A (urinalysis).




                                                                                                     2
      Case 2:19-cv-00603-MV-SMV Document 84-2 Filed 08/12/20 Page 3 of 9




        12.     On June 9, 2017 at 20:27 a baseline EKG and showed normal sinus rhythm and a

normal EKG. On 6/11/17 Roslyn Strohm FNP reviewed the EKG.

        13.     On June 10, 2017, the patient’s urinalysis results returned abnormal, showing

evidence of a urinary tract infection. Although Strohm reviewed this report, she never evaluated

the patient for symptoms of a urinary tract or sexually transmitted infection. Undiagnosed urinary

tract infections may lead to urosepsis, hospitalizations and death. She did not repeat the urinalysis

and culture to determine if it was still abnormal. This falls below the standard of care for a nurse

practitioner.

        14.     On June 17, 2017 at 20:20 Mr. Reali was brought to medical for chest pain.

Veronica Salazar, RN assessed the patient. His blood pressure was 162/108 mm Hg. Salazar

contacted Roslyn Strohm, FNP-BC via telephone who ordered a one-time dose of 0.1 clonidine

and blood pressure checks.

        15.     Salazar did not take any history of the onset, quality, duration, or associated

symptoms, nor note the patient’s recent chest pain at Madera County Jail and report of a

myocardial infarction (heart attack) in the past 6 months. The nurse did not perform an EKG or

repeat the patient’s blood pressure after administering the patient clonidine. There was no order

for nurse practitioner follow-up of the patient’s elevated blood pressure or chest pain. This falls

below the standard of care for a registered nurse.

        16.     Two days later, on June 19, 2017, at 12:54 Andrea Mook, RN documented the

patient was seen in medical after an officer called and reported the patient said he was having heart

problems. He denied chest pain and shortness of breath but thought his blood pressure was high.

Mr. Reali’s blood pressure reading was 144/96 mm Hg. The RN advised the patient who stated




                                                                                                   3
      Case 2:19-cv-00603-MV-SMV Document 84-2 Filed 08/12/20 Page 4 of 9




that his blood pressure was “not so bad, can I go?” The Andrea Mook, RN reviewed deep breathing

exercises for anxiety then returned the patient to his housing unit.

        17.        This was Mr. Reali’s second complaint of chest pain or “heart problems” and

increased blood pressure, so the nurse should have referred the patient to the nurse practitioner but

failed to do so.

        18.        On June 21, 2017 a registered nurse performed a history and physical examination.

Mr. Reali reported a history of heart attack within 1-6 months. The nurse did not explore this

history or ask about cardiovascular signs and symptoms such as chest pain, shortness of breath,

palpitations. No treatment plan was documented, and the examination was signed off by a nurse

practitioner, Eduardo Berumen.

        19.        Neither the registered nurse nor the nurse practitioner who cosigned the physical

examination explored the patient’s reported history of a heart attack in the past six months. This is

significant because one would expect a patient with a history of a heart attack to be prescribed

medications for cardiovascular disease, including aspirin, a statin drug, or nitroglycerin tablets to

take when chest pain occurs. The failure of the nurse practitioner to address the findings on the

history and physical falls below the standard of care.

        20.        On Saturday, July 1, 2017 at 09:46 Andrea Mook, RN saw the patient for complaint

of chest pain 8 of 10 in severity. The patient came into the clinic and laid down on the floor in

front of a bench. He reported that he experiences intermittent chest pain and when it occurs, he

lies down, vomits, and it goes away. The patient gave a history of 3 previous myocardial

infarctions. The nurse documented an elevated blood pressure reading of 174/130 mm Hg.




                                                                                                   4
      Case 2:19-cv-00603-MV-SMV Document 84-2 Filed 08/12/20 Page 5 of 9




       21.     At 09:52 Mr. Reali’s blood pressure remained elevated, at 170/110 mm Hg, and an

EKG showed sinus rhythm, left atrial abnormality and extensive S-T changes suggestive of

myocardial injury/ischemia. The nurse planned to contact a provider for chest pain, abnormal vital

signs, and an abnormal EKG according to the protocol. The nurse documented that the provider

was notified and although not specified in the note, the nurse practitioner ordered Clonidine 0.1

mg for one dose. The nurse administered the medication but did not repeat the patient’s vital signs.

At 10:56 an EKG was normal. At an unspecified time, the nurse documented that the patients’

chest pain had resolved and Mr. Reali was returned to his housing unit.

       22.     The nurse’s failure to repeat the patients’ vital signs after two significantly

abnormal blood pressure measurements falls below the standard of care for a registered nurse.

       23.     The nurse practitioner failed to instruct the nurse transport Mr. Reali to the hospital.

Based upon the patient’s history, clinical presentation, abnormal vital signs and abnormal EKG,

there is no question this should have been done as these are signs and symptoms of acute coronary

syndrome (ACS), which is a heart attack. This falls below the standard of care for a nurse

practitioner and was deliberately indifferent to his serous medical needs.

       24.     On 7/1/17 at 22:41, a “Code Mary” was called in G2 pod. Staff respond to the unit

and found the patient lying on the floor groaning and stating that no one should touch him. The

patient was angry at the pod officer and stated, “I told him I needed to go to medical earlier. I could

have made it.” This suggests that officers delayed contacting health care staff when Mr. Reali

complained of chest pain. He was eventually taken via wheelchair to the clinic. The patient felt

like he needed to vomit but did not. The patient described his pain as dull, mid-sternum and was

starting to subside.




                                                                                                     5
      Case 2:19-cv-00603-MV-SMV Document 84-2 Filed 08/12/20 Page 6 of 9




         25.   Vitals were taken and an EKG was conducted. Mr. Reali’s blood pressure was

extremely elevated, at 188/110 mm Hg and the EKG was borderline, showing nonspecific lateral

S-T changes. The nurse notified Roslyn Strohm, FNP-BC who ordered clonidine 0.1 mg now and

lisinopril 20 mg daily and to follow-up with the nurse practitioner in the morning. At 23:10 a nurse

administered clonidine 0.1 mg to the patient. The nurse instructed the patient to advise medical if

the pain returns and sent the patient back to his housing unit.

         26.   This was the patient’s second episode of chest pain, abnormal vital signs and

abnormal/borderline EKG in the same evening. Although Mr. Reali was having signs and

symptoms of acute coronary syndrome (ACS), the nurse practitioner failed to have Mr. Reali

transported to the hospital via ambulance and was deliberately indifferent to his serious medical

needs.

         27.   The nurse also did not repeat the patient’s blood pressure following an extremely

abnormal measurement of BP=188/110 mm Hg. This also falls below the standard of care for a

registered nurse and was deliberately indifferent to his serious medical needs.

         28.   On July 2, 2017 Roslyn Strohm NP saw the patient who was screaming that he was

in pain and not to touch him. Mr. Reali’s blood pressure was elevated, at 160/90 mm Hg.

         29.   At 09:10 Roslyn Strohm, FNP reviewed the patient’s first EKG’s, documenting

“Clinical non-acute presentation, no radiation, no diaphoresis, resolved chest pain few minutes.

See follow-up EKG on chart.” The nurse practitioner’s rationale for documenting “clinical non-

acute presentation” is inexplicable given the patient’s chest pain, abnormal vital signs and

abnormal EKG.

         30.   The same day at 09:11 an EKG was abnormal, showing sinus rhythm with PAC’s,

left axis deviation, IV conduction defect, left ventricular hypertrophy, and inferior/lateral changes,




                                                                                                    6
         Case 2:19-cv-00603-MV-SMV Document 84-2 Filed 08/12/20 Page 7 of 9




S-T changes are probably due to ventricular hypertrophy. At 09:12 Roslyn Strohm, FNP signed

the report. The NP wrote an order to keep Mr. Reali in medical for observation until repeat EKG

is performed in 20 minutes.

          31.   A repeat EKG was performed at 10:30, which was abnormal, normal sinus rhythm

and an inferior infarct, age undetermined. On July 2, 2017 at an undocumented time, Roslyn

Strohm, FNP signed the report.

          32.   On 6/7/17, Strohm diagnosed Mr. Reali with coronary artery disease (CAD).

However, despite several episodes of chest pain and hypertension in the past month, including 3

episodes in the previous 24 hours, with severely abnormal blood pressure and abnormal EKG’s,

she diagnosed the patient with anxiety.

          33.   The nurse practitioner’s failure to send the patient to the hospital for evaluation at

the time of his chest pain, abnormal vital signs and abnormal EKG falls below the standard of care

for a nurse practitioner and was deliberately indifferent to his serious medical needs.

          34.   On July 3, 2017 at 03:38 officers called a “Code Mary” in G pod. When medical

staff responded, officers reported that he was walking to medical. Staff met the patient at the entry

of medical and he was placed in a wheelchair. He was clutching his chest and stated, “It hurts,

what’s happening to me?” The patient was able to transfer from the wheelchair onto the exam

table.

          35.   At 03:40 the patient was conscious but in distress, stating “I can’t breathe”. An

LPN was unable to obtain a blood pressure because of patient movement.

          36.   At 03:42 the patient sat up and stated, “I can’t breathe” then lost consciousness and

staff assisted him to lay back down on the exam table. He did not respond to sternal rub. His pulse

was 123 bpm, had no respirations, and his oxygen saturation was decrease at 89%. Mr. Reali then




                                                                                                    7
      Case 2:19-cv-00603-MV-SMV Document 84-2 Filed 08/12/20 Page 8 of 9




suffered seizure-like activity then lost bowel and bladder control. At this time emergency medical

services should have been called.

        37.     At 03:44 officers were instructed to call an ambulance, which was not called until

03:48, ten minutes after Mr. Reali arrived in the medical unit in distress. This delay by Salazar in

calling emergency medical services was unacceptable.

        38.     At 03:55 no pulse was noted, and staff began CPR. One minute later, Emergency

Medical Technicians (EMT) arrived on site and took over CPR.

        39.     At 04:10 a pulse was obtained, and Mr. Reali began breathing independently. EMTs

departed with patient at 04:20 for Memorial Medical Center where he was admitted to the cardiac

care unit.

        40.     Jail medical staff are equipped to provide primary care, and minimal secondary

care, to inmates at their facilities. Medical staff practicing in jails, like the defendants in this case,

are not capable of providing tertiary, or hospital level, care.

        41.     Importantly, medical staff in jails and prisons, like the defendants in this case, do

not have the capacity to diagnose and treat heart attacks. Any person exhibiting symptoms of a

possible heart attack must always be sent to the hospital.

        42.     Corizon’s medical protocols required lower level staff to contact a nurse

practitioner if any inmate exhibited chest pain for further evaluation. Nurse practitioners are

educated and trained on how to identify symptoms of a possible heart attack, and have an

obligation to refer patients with a potential heart attack to the hospital.

        43.     Despite exhibiting clear symptoms of a heart attack, Roslyn Strohm, a nurse

practitioner, failed to refer Mr. Reali to a hospital via ambulance on several occasions.




                                                                                                        8
      Case 2:19-cv-00603-MV-SMV Document 84-2 Filed 08/12/20 Page 9 of 9




       44.     Defendants Salazar, and Strohm’s failures to immediately obtain emergency

medical care or immediate transport to a hospital setting when Mr. Reali presented with chest pain,

elevated blood pressure, and an abnormal EKG on July 1, 2017 was deliberately indifferent to his

serious medical condition.

       45.     The defendants’ failure to send Mr. Reali to the hospital at each subsequent

encounter with this combination of symptoms and diagnostic results was unacceptable and

indifferent to his serious medical needs.



       FURTHER AFFIANT SAYETH NAUGHT.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on the
7th day of August 2020.




                                             Madeleine LaMarre, MN, FNP-BC




                                                                                                    9
